
	

115 S3026 IS: Aircraft Maintenance Outsourcing Disclosure Act of 2018
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3026
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2018
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to require air carriers to disclose the date and location of
			 the most recent aircraft maintenance.
	
	
		1.Short title
 This Act may be cited as the Aircraft Maintenance Outsourcing Disclosure Act of 2018.
		2.Disclosure of the date and location of the most recent aircraft maintenance
 (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:  44736.Disclosure of the date and location of most recent aircraft maintenance (a)In generalThe Administrator shall require, beginning the day after the end of the 12-month period following the date of enactment of this section, an air carrier providing scheduled passenger air transportation to inform the public about its aircraft maintenance practices pursuant to the requirements described in subsections (b) and (c).
						(b)Disclosure regarding specific flights
 (1)In generalThe requirement described in this subsection is that an air carrier providing scheduled passenger air transportation shall display a notice that provides an individual with information on—
 (A)the location at which the aircraft used for a scheduled flight most recently underwent heavy maintenance; and
 (B)the date of such maintenance. (2)Requirements for informationThe information described in paragraph (1) shall be—
 (A)prominently displayed in clear and plain language and in an easily readable font size on— (i)the air carrier website accompanying each scheduled flight;
 (ii)the air carrier website at the point of ticket purchase; (iii)the electronic confirmation of a ticket purchase; and
 (iv)passenger boarding documents; (B)communicated clearly prior to the point of ticket purchase on the air carrier telephone reservation system; and
 (C)communicated clearly by an airline representative at a ticket counter. (c)General disclosure for entire fleet (1)In generalThe requirement described in this subsection is that an air carrier providing scheduled passenger air transportation shall display on its Internet website a list of—
 (A)all of the locations at which aircraft in its fleet have undergone heavy maintenance in the past 5 years; and
 (B)all of the locations at which the air carrier has an existing contract for aircraft in its fleet to undergo heavy maintenance.
 (2)Requirements for informationThe information described in paragraph (1) shall be— (A)prominently displayed in clear and plain language and in an easily readable font size; and
 (B)updated appropriately. (d)DefinitionsIn this subsection:
 (1)Heavy maintenanceThe term heavy maintenance has the meaning given that term in section 44733(g)(1). (2)LocationThe term location means the city and country in which the facility at which heavy maintenance on an aircraft was performed is located..
 (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:
				
					
						44736. Disclosure of the date and location of most recent aircraft maintenance.
			
